187 B.R. 111 (1995)
The JOHN FORSYTH COMPANY, INC., Appellant,
v.
G LICENSING, LTD. f/k/a Gitano Licensing, Ltd., Debtor-Appellee.
No. 94 Civ. 8673 (LMM).
United States District Court, S.D. New York.
September 18, 1995.

CORRECTED ORDER
McKENNA, District Judge.
The order of the Bankruptcy Court for the Southern District of New York dated September 29, 1994 (Gallet, B.J.) from which this *112 appeal is taken is affirmed for substantially the reasons set forth in the Bankruptcy Court's decision dated September 20, 1994, reported at 171 B.R. 755.
The Trustee of the Administrative Trust has standing, under section 6.2.4 of the First Amended Joint Plan of Liquidation, confirmed by the Bankruptcy Court, to oppose the appeal.[1]
SO ORDERED.
NOTES
[1]  This bankruptcy appeal having been disposed of, the Clerk is directed to close this case.